El Juez Presidente Señob Travieso
emitió la opinión del tribunal.
En el presente caso, con fecha 12 de enero de 1945, se dictó sentencia declarando con lugar la demanda de reivin-dicación interpuesta por el demandante contra el demandado. Luego, el demandado solicitó un nuevo juicio y siéndole de-negado, con fecha 31 de' enero de 1945 interpuso recurso de apelación contra la sentencia dictada.
En 16 de enero de 1946 el apelado solicitó la desestima-ción de la apelación interpuesta contra la sentencia recurrida en este caso, alegando haberse infringido la Eegla núm. 59 del Eeglamento de este Tribunal, por haber transcurrido más de noventa días desde la fecha en que se radicara el escrito de apelación, sin que el apelante hubiese perfeccionado la misma con la debida diligencia.
Aparece de los autos una relación de los hechos ocurri-dos después de interpuesto el recurso de apelación, que en *120.síntesis, pasamos a transcribir: (1) En l9 de febrero de 1945 a petición del demandado y apelante la corte inferior ordenó se preparase la transcripción de la evidencia. (2) En 8 de febrero de 1945 el demandado y apelante solicitó mediante moción, permiso de la corte inferior para prepa-rar una exposición del caso por encontrarse ausente el ta-quígrafo Salas que tomó parte do la prueba testifical en el caso. La corte declaró sin lugar esta moción sin perjuicio que fuera reproducida de nuevo cumpliéndose con los requi-sitos exigidos por la Ley núm. Ill de 1939 (pág. 575). (3) En 27 de febrero de 1945 el demandado y apelante solicitó una prórroga de 60 días para preparar -una exposición del caso en cuanto a la prueba tomada por el taquígrafo ausente y la transcripción de la evidencia en cnanto- al otro taquí-grafo. La moción fue declarada sin lugar en 7 de marzo de 1945, pero se le concedió al demandado y apelante 60 días de prórroga a contar desde el 25 de febrero de 1945 para radicar la transcripción de la evidencia. (4) En 23 de abril de 1945, el demandado y apelante solicitó y la corte le con-cedió en 2 de mayo del mismo año, otra prórroga de -60 días más para la presentación de la transcripción de la evidencia del taquígrafo ausente. (5) Que vencida en 25 de junio de 1945 la última prórroga concedida' al demandado y apelante para la preparación de la transcripción de la evidencia, éste solicitó y la corte le concedió en igual fecha, otra prórroga adicional de 60 días para la preparación de la transcripción ■de la evidencia del taquígrafo ausente Salas. (6) Que ven-cido el término de la última prórroga para la radicación de la transcripción de la evidencia en 21 de septiembre de 1945, el demandado y apelante en 4 de octubre del mismo año ra-dicó una segunda moción de nuevo juicio ¿logando no sería posible conseguir la transcripción de la evidencia del taquí-grafo ausente Salas, contra la cual interpuso oposición el demandante y apelado. Celebrada la vista déla referida mo-ción de nuevo juicio a la cual no compareció el demandado *121y apelante y sí el demandante y apelado, la corte, con fecha 24 de octubre de 1945, la declaró sin Ingar. (7) En 25 de octubre de 1945 el demandado y apelante radicó otra moción de prórroga do 60 días más para radicar una exposición del caso o de ser posible una transcripción de la evidencia, la cual le filé concedida por la corte inferior en 29 de octubre del mismo año. (8) En 18 de diciembre de 1945 el deman-dado y apelante solicitó y obtuvo de la corte inferior el 19 de diciembre del mismo año una nueva prórroga de 60 días para preparar la transcripción de. la evidencia del caso, ex-poniendo que el taquígrafo Salas tomaría posesión de su cargo nuevamente dentro de breve tiempo.
A pesar de esta última prórroga que venciera el día 18 de febrero del año en curso, aún el demandado y apelante no ha perfeccionado su apelación según consta de los autos ante nuestra consideración.
Contra esta moción de desestimación, el apelante inter-puso otra, de oposición alegando, en esencia, que el expe-diente del caso elevado’ ante este Tribunal certificado por el secretario de la corte a quo y en el que so apoya el apelado para sostener su moción, no contiene todos los incidentes del caso desde que se dictó sentencia hasta el presente; que el taquígrafo Jorge Salas, ausente y prestando servicios en el Ejército de los Estados Unidos no puede o se ha negado a hacer la transcripción de la evidencia del caso; luego hace un relato do los méritos que tiene su apelación y acaba ale-gando “que necesita corregir los autos de este incidente so-bre desestimación, a los efectos de que aparezcan íntegra-mente expuestos ante el Tribunal todas las gestiones reali-zadas por este demandado para perfeccionar su derocho de apelación, y obtener el remedio correspondiente a lo que él considera erróneo y por tanto injusto’", para lo cual soli-cita que se ordene al apelado servirle copia de la certifica-ción expedida por-el secretario' antes aludido dentro del tér-mino de diez días.
*122Previendo una situación análoga a la presente, el legislador, al enmendar el artículo 299 del Código de Enjuiciamiento Civil por la Ley núm. 111 ele 5 de mayo de 1939, en lo pertinente al presente caso, dispuso:
“En caso de que el taquígrafo que hubiere tomado las notas du-rante el juicio falleciere, se incapacitare o se ausentare, hechos éstos que deben probarse a satisfacción del tribunal, y no fuere posible radicar la transcripción de la evidencia, el apelante, dentro de un término razonable que a esos efectos le conceda la corte, preparará una exposición en forma narrativa de la evidencia que se hubiere presentado y pliego de excepciones que deberá ser aprobada y certi-ficada por el juez que conoció y resolvió el asunto, y se enviará en forma original junto con el legajo de la sentencia, al Tribunal Supremo por el Secretario de la Corte de Distrito dentro del término de treinta (30) días a contar desde que el juez imparta su aproba-ción a dicha exposición y pliego de excepciones.”
No vemos razón alguna por la cual el apelante no haya dado cumplimiento a las disposiciones del artículo 299 del Código de Enjuiciamiento Civil según fuere enmendado por la Ley núm. Ill, supra, y especialmente después de haberle concedido la corte inferior, a petición suya, un término ra-zonable de 60 días, con fecha 29 de octubre de 1945, para que dejase perfeccionada su apelación preparando una expo-sición del caso y pliego de excepciones, o, a serle posible, la transcripción de la evidencia. El apelante hace caso omiso de esta última concesión que le hace la corte y, con fecha 18 de diciembre de 1945, vuelve a insistir en una nueva pró-rroga de 60 días más, que le es concedida, para hacer una transcripción de la evidencia. No obstante, hasta el presente no se ha perfeccionado la apelación ni existe constancia al-guna de las diligencias practicadas por el apelante para de-jarla perfeccionada. En otras palabras, el caso se encuentra en las mismas condiciones en que lo estaba en la fecha que se dictara sentencia hace más de un año.
Consideremos los fundamentos que tiene el apelante contra la desestimación de su recurso. El apelado para *123sostener su moción de desestimación une, como parte de la misma, aquella prueba que sostiene sus alegaciones, o sea, la prueba documental debidamente certificada y elevada ante este Tribunal por el secretario de la corte inferior para su consideración. Si fuera de esta prueba documental existe otra que la desvirtúe y sobre la cual habrá do descansar el apelante su oposición, a él incumbe, para sostener sus ale-gaciones, hacerla llegar hasta este Tribunal' para ser consi-derada en refutación a la presentada por el apelado y no esperar y pretender que éste sea quien la supla. Además, no puede llamarse a sorpresa el apelante cuando él debe te-ner en sus archivos copias de todas y cada una de las mo-ciones den prórrogas y nuevo juicio que él mismo radicara en la corte a quo, copias de todas y cada una de las oposi-ciones que se interpusieran en contra de sus pretensiones y copias de todas y cada una de las resoluciones que recaye-ran contra las mismas, pues damos por sentado que fué de-bidamente notificado de éstas. Si fuera de las constancias de los autos existen otras acreditativas de lo diligente que ha sido el apelante en la tramitación de su recurso, no ve-mos qué impedimento legal haya podido tener para no ha-cerlas llegar hasta nos, pues para ello tenía el camino expe-dito de conformidad con la ley.
No podemos entrar a considerar los méritos que tenga la apelación en este caso, ya que no se ha solicitado su desestimación por ser frívola. La única cuestión a eon-derar y resolver es si el apelante ha sido diligente en la tramitación de su recurso, independientemente de lo meri-toria que sea su apelación y de los errores en que hubiere incurrido la corte inferior al denegarle sus mociones de nuevo juicio. Un estudio detenido de todas las incidencias en este caso, según aparecen relacionadas anteriormente, nos llevan a la conclusión de que el demandado y apelante no ha sido lo debidamente diligente en la tramitación del re-*124curso. No existe causa que justifique su tardanza en los trámites de su apelación.
Con vista del artículo 299 del Código de Enjuiciamiento Civil según fuera enmendado por la Ley núm. Ill, supra, de la Regla núm. 59 del Reglamento de este Tribunal, y por los fundamentos antes expuestos, procede desestimar y por la presente desestimamos el recurso de apelación interpuesto en este caso.
El Juez Asociado Sr. Córdova se inhibió.